— Appeal by defendant John Kao, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Monteleone, J.), dated September 14, 1982, as granted the motion of the plaintiff to vacate her default in appearing in opposition to a motion to dismiss her complaint and thereupon opened her default in resuming prosecution of the action against defendant Kao, upon certain conditions. Order affirmed insofar as appealed from, with costs. In light of the facts herein, there has been no abuse of discretion on the part of Special Term. Mollen, P. J., Thompson, Rubin and Boyers, JJ., concur.